UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21982 Guggenheim Strategic Opportunities Fund (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code: (312) 827-0100 Date of fiscal year end: May 31 Date of reporting period: June 1, 2015 – August 31, 2015 Item 1. Schedule of Investments. Attached hereto. Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Shares Value COMMON STOCKS† - 0.2% Basic Materials - 0.1% Mirabela Nickel Ltd.*,†† $ Communications - 0.1% Cengage Learning Acquisitions, Inc.*,†† Consumer, Cyclical - 0.0%** Deb Stores Holding LLC*,†††,1 0 Total Common Stocks (Cost $2,144,013) PREFERRED STOCKS† - 3.1% Financial - 2.0% Morgan Stanley 6.38%2 Aspen Insurance Holdings Ltd. 5.95%2,4 Goldman Sachs Group, Inc. 5.50%2 AgriBank FCB 6.88%2,4 Total Financial Industrial - 0.7% Seaspan Corp. 6.38% Total Industrial Communications - 0.4% Centaur Funding Corp. 9.08%4,5 Total Preferred Stocks (Cost $9,845,429) EXCHANGE-TRADED FUNDS† - 17.9% iShares Russell 2000 Index ETF6 SPDR Dow Jones Industrial Average ETF Trust6 SPDR S&P rust6 PowerShares QQQ Trust Series 16 Consumer Discretionary Select Sector SPDR Fund6 Financial Select Sector SPDR Fund6 Total Exchange-Traded Funds (Cost $61,377,389) MONEY MARKET FUND† - 0.4% Dreyfus Treasury Prime Cash Management Institutional Shares Total Money Market Fund (Cost $1,284,735) Face Amount ~ Value ASSET BACKED SECURITIES†† - 45.1% Collateralized Loan Obligations -29.5% Fortress Credit Opportunities 2005-1A, 0.62% due 07/15/192,4,5 $ Muir Grove CLO Ltd. 2007-1A, 5.30% due 03/25/202,5 Garrison Funding 2015-1 Ltd. 2015-1A, 4.53% due 05/25/272,5 Fortress Credit Funding V, LP 2015-5A, 5.67% due 08/15/222,5 Newstar Trust 2012-2I, 6.99% due 01/20/232 ACAS CLO 2012-1 Ltd. 2014-1AR, 4.53% due 09/20/232,4,5 TCW Global Project Fund II Ltd. 2004-1A, 2.24% due 06/24/162,4,5 JFIN CLO 2007 Ltd. 2007-1A, 3.09% due 07/20/212,5 Avery 2013-3X due 01/18/257 Jamestown CLO III Ltd. 2013-3A, 3.47% due 01/15/262,4,5 KKR Financial CLO 2007-1 Ltd. 2007-1A, 5.32% due 05/15/212,4,5 ARES XXVI CLO Ltd. 2013-1A, due 04/15/255,7 OHA Credit Partners VI Ltd. 2015-6A, 5.71% due 05/15/232,5 Fortress Credit Opportunities VI CLO Ltd. 2015-6A, 5.27% due 03/31/272,5 Dryden Senior Loan Fund 3.79% due 10/20/20 Golub Capital Partners Clo 24M Ltd. 2015-24A, 4.52% due 02/05/272,5 Carlyle Global Market Strategies CLO 2012-3 Ltd. 2012-3A, due 10/04/245,7 Voya CLO 2013-1 Ltd. 2013-1A, 3.79% due 04/15/242,4,5 Treman Park CLO LLC 2015-1A, due 04/20/275,7 Atlas Senior Loan Fund II Ltd. 2012-2A, due 01/30/244,5,7 Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Face Amount ~ Value ASSET BACKED SECURITIES†† - 45.1% (continued) Collateralized Loan Obligations -29.5% (continued) OHA Credit Partners IX Ltd. 2013-9A, due 10/20/255,7 $ Finn Square CLO Ltd. 2012-1A, due 12/24/235,7 Monroe Capital CLO 2014-1 Ltd. 2014-1A, 5.03% due 10/22/262,5 Babson CLO Limited 2012-II 2012-2A, due 05/15/235,7 Great Lakes CLO 2012-1 Ltd. 2012-1A, due 01/15/234,5,7 Mountain Hawk II CLO Ltd. 2013-2A, 3.44% due 07/22/242,5 Neuberger Berman CLO Ltd. 2012-12A, due 07/25/235,7 Race Point VII CLO Ltd. 2012-7A, 4.56% due 11/08/242,5 Great Lakes CLO 2015-1 Ltd. 2015-1A, 4.02% due 07/15/262,5 Fortress Credit Opportunities V CLO Ltd. 2014-5A, 5.18% due 10/15/262,4,5 GoldenTree Loan Opportunities III Ltd. 2007-3A, 3.50% due 05/01/222,4,5 Cerberus Onshore II CLO LLC 2014-1A, 4.29% due 10/15/232,4,5 2014-1A, 3.79% due 10/15/232,4,5 ALM XIV Ltd. 2014-14A, 3.74% due 07/28/262,4,5 KVK CLO Ltd. 2013-1A, due 04/14/254,5,7 Madison Park Funding VIII Ltd. 2014-8AR, 4.15% due 04/22/222,4,5 NewStar Arlington Senior Loan Program LLC 2014-1A, 4.55% due 07/25/252,5 2014-1A, 5.97% due 07/25/255 MCF CLO I LLC 2013-1A, 6.04% due 04/20/232,5 Keuka Park CLO Ltd. 2013-1A, due 10/21/245,7 Face Amount ~ Value ASSET BACKED SECURITIES†† - 45.1% (continued) Collateralized Loan Obligations -29.5% (continued) KKR Financial CLO Ltd. 2007-1X, 5.32% due 05/15/214 $ DRSLF 2015-41A SUB 1.84% due 01/15/28 Churchill Financial Cayman Ltd. 2007-1A, 8.37% due 07/10/194,5 Sound Point CLO I Ltd. 2012-1A, 4.87% due 10/20/232,5 Cent CLO 16, LP 2014-16AR, 4.55% due 08/01/242,4,5 Voya CLO Ltd. 2015-3AR, 4.24% due 10/15/222,4,5 TCW Global Project Fund III Ltd. 2005-1A, 5.79% due 09/01/174,5 Ares XXV CLO Ltd. 2013-3A, due 01/17/245,7 Golub Capital Partners CLOlo 25M Ltd. 2015-25A, 4.14% due 08/05/272,5 Sound Point CLO III Ltd. 2013-2A, 4.19% due 07/15/252,4,5 Fortress Credit Opportunities III CLO, LP 2014-3A, 3.53% due 04/28/262,4,5 Cerberus Onshore II CLO-2 LLC 2014-1A, 4.43% due 10/15/232,4,5 NewStar Commercial Loan Trust 2007-1A, 1.62% due 09/30/222,4,5 2007-1A, 2.62% due 09/30/222,5 Kingsland VI Ltd. 2013-6A, 3.94% due 10/28/242,4,5 Dryden 37 Senior Loan Fund 2015-37A, due 04/15/275,7 Carlyle Global Market Strategies CLO Ltd. 2014-2AR, 4.18% due 07/20/232,4,5 West CLO 2013-1 Ltd. 2013-1A, due 11/07/255,7 Newstar Commercial Loan Funding LLC 2014-1A, 5.04% due 04/20/252,5 Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Face Amount ~ Value ASSET BACKED SECURITIES†† - 45.1% (continued) Collateralized Loan Obligations -29.5% (continued) COA Summit CLO Limited 2014-1A, 4.14% due 04/20/232,4,5 $ NXT Capital CLO 2013-1 LLC 2013-1A, 4.45% due 04/25/242,4,5 Great Lakes CLO Ltd. 2014-1A, 4.49% due 04/15/252,4,5 MCF CLO IV LLC 2014-1A, 6.20% due 10/15/252,5 Connecticut Valley Structured Credit CDO III Ltd. 2006-3A, 6.67% due 03/23/234,5 Gramercy Park CLO Ltd. 2014-1AR, 4.32% due 07/17/232,4,5 Salus CLO Ltd. 2013-1AN, 7.02% due 03/05/212,4,5 Airlie CLO 2006-2A, 1.04% due 12/20/202,4,5 Golub Capital Partners CLO 18 Ltd. 2014-18A, 4.30% due 04/25/262,4,5 NewStar Commercial Loan Funding 2013-1 LLC 2013-1A, 5.58% due 09/20/232,4,5 Gale Force CLO Ltd. 2007-3A, 0.99% due 04/19/212,4,5 Marathon CLO II Ltd. 2005-2A, due 12/20/195,7 Total Collateralized Loan Obligations Transportation -8.2% AASET 2014-1 B, 7.38% due 12/15/292 2014-1 A, 5.13% due 12/15/292 Airplanes Pass Through Trust 2001-1A, 0.75% due 03/15/192,4,5 Castlelake Aircraft Securitization Trust 2014-1, 7.50% due 02/15/295 2014-1, 5.25% due 02/15/295 Face Amount ~ Value ASSET BACKED SECURITIES†† - 45.1% (continued) Transportation -8.2% (continued) ECAF I Ltd. 2015-1A, 5.80% due 06/15/405 $ Rise Ltd. 4.75% due 02/12/39 2014-1AB, 6.50% due 02/12/39 Stripes 2013-1 A1 3.84% due 03/20/23††† Emerald Aviation Finance Ltd. 2013-1, 6.35% due 10/15/384,5,8 AIM Aviation Finance Ltd. 2015-1A, 5.07% due 02/15/404,5,8 AABS 4.88% due 01/10/38 Turbine Engines Securitization Ltd. 2013-1A, 6.37% due 12/13/485 BBAM Acquisition Finance 5.38% due 09/17/18 6.25% due 09/17/15 Aerco Ltd. 2000-2A, 0.66% due 07/15/252 Bush Truck Leasing LLC 2011-AA, 5.00% due 09/25/184,5 Total Transportation Collateralized Debt Obligations -5.5% Gramercy Real Estate CDO 2007-1 Ltd. 2007-1A, 0.60% due 08/15/562,4,5 Anchorage Credit Funding 1 Ltd. 2015-1A, 6.30% due 07/28/309 N-Star REL CDO VIII Ltd. 2006-8A, 0.55% due 02/01/412,5 2006-8A, 0.48% due 02/01/412,5 RAIT CRE CDO I Ltd. 2006-1X, 0.51% due 11/20/46 Highland Park CDO I Ltd. 2006-1A, 0.66% due 11/25/512,5 2006-1A, 0.73% due 11/25/512,4,5 N-Star Real Estate CDO IX Ltd. 0.50% due 02/01/41 DIVCORE CLO Ltd. 2013-1A B, 4.09% due 11/15/324 Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Face Amount ~ Value ASSET BACKED SECURITIES†† - 45.1% (continued) Collateralized Debt Obligations -5.5% (continued) Putnam Structured Product CDO 2002-1 Ltd. 2002-1A, 0.87% due 01/10/382,4,5 $ Putnam Structured Product CDO 2008-1A, 0.65% due 10/15/382,5 Total Collateralized Debt Obligations Insurance -0.9% 321 Henderson Receivables III LLC 2008-1A, 10.81% due 01/15/505 2008-1A, 9.36% due 01/15/485 2008-1A, 8.37% due 01/15/464,5 Northwind Holdings LLC 2007-1A, 1.06% due 12/01/372,4,5 Insurance Note Capital VII 2005-1R1A, 0.48% due 06/09/332,4,5 Total Insurance Financial -0.5% NCBJ 2015-1 A 5.88% due 07/08/22†††,1 Blue Falcon A-2, 3.20% due 12/25/164 Total Financial Other -0.4% Glenn Pool Oil & Gas Trust 6.00% due 08/02/21††† Credit Cards -0.1% Credit Card Pass-Through Trust 2012-BIZ, 0.00%3,5,7 Total Asset Backed Securities (Cost $153,609,307) SENIOR FLOATING RATE INTERESTS††,2 - 33.5% Industrial -8.6% SRS Distribution, Inc. 0.00% due 08/25/22 Data Device Corp. 7.00% due 07/15/20 Alion Science & Technology Corp. 5.50% due 08/19/21 Prolamina 5.00% due 08/18/22 CareCore National LLC 5.50% due 03/05/21 SIRVA Worldwide, Inc. 7.50% due 03/27/19 Face Amount ~ Value SENIOR FLOATING RATE INTERESTS††,2 - 33.5% (continued) Industrial -8.6% (continued) National Technical 7.00% due 06/12/21†††,1 $ HBC Hardware Holdings 6.75% due 03/30/20††† CPM Holdings 6.00% due 04/11/22 DAE Aviation Holdings, Inc. 5.25% due 07/07/22 PLZ Aeroscience 5.25% due 07/31/22 Mitratech Holdings, Inc. 6.50% due 07/02/21†††,1 CPM Acquisition, Inc. 6.75% due 08/17/22 American Tire Distributors, Inc. 5.25% due 09/01/21 Mast Global 8.75% due 09/12/19†††,1 Hunter Defense Technologies 6.50% due 08/05/19†††,1 Flakt Woods 4.75% due 03/20/17†††,1 653,616 EUR AlliedBarton Security Services LLC 8.00% due 08/13/21 Mitchell International, Inc. 8.50% due 10/11/21 Ranpak 8.25% due 10/03/22 NaNa Development Corp. 8.00% due 03/15/18 Knowledge Universe Education LLC 6.00% due 08/12/22 Bioplan / Arcade 5.75% due 09/23/21 SI Organization 5.75% due 11/22/19 Doncasters Group Ltd. 9.50% due 10/09/20 Carey International, Inc. 9.00% due 07/31/16†††,1 Total Industrial Consumer, Cyclical -6.1% Boot Barn Holdings, Inc. 5.50% due 06/29/21†††,1 BIG JACK Holdings 5.75% due 07/01/22 Mavis Tire 6.25% due 10/31/20†††,1 Sears Holdings Corp. 5.50% due 06/29/18 ABRA Auto Body 4.75% due 09/17/21 8.25% due 09/19/22 Navistar, Inc. 6.50% due 08/07/20 Fitness International LLC 5.50% due 07/01/20 Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Face Amount ~ Value SENIOR FLOATING RATE INTERESTS††,2 - 33.5% (continued) Consumer, Cyclical -6.1% (continued) National Vision, Inc. 6.75% due 03/11/22 $ Jacobs Entertainment, Inc. 5.25% due 10/29/18 Sky Bet Cyan Blue HoldCo 6.50% due 02/25/22 650,000 GBP Eyemart Express 5.00% due 12/17/21 Med Finance Merge - MyEyeDr 7.25% due 08/11/21 Transfirst 9.00% due 11/11/22 Talbots, Inc. 5.50% due 03/19/20 Ollies Bargain Outlet 4.75% due 09/28/19 Alexander Mann Solutions Ltd. 5.75% due 12/20/19 GCA Services Group, Inc. 9.25% due 11/02/20 Capital Automotive LP 6.00% due 04/30/20 CKX Entertainment, Inc. 11.00% due 06/21/17††† Deb Stores Holding LLC 1.50% due 10/11/16†††,1,10 1 Total Consumer, Cyclical Technology -5.1% Insight Venture 7.25% due 07/15/21 1,650,000 GBP TIBCO Software, Inc. 6.50% due 12/04/20 Linxens MicroConnections 5.00% due 07/29/22 Deltek, Inc. 5.00% due 06/25/22 Greenway Medical Technologies 6.00% due 11/04/20 Epicor Software 4.75% due 06/01/22 PowerSchool, Inc. 5.50% due 07/29/21†††,1 Sparta Holding Corp. 6.50% due 07/28/20†††,1 EIG Investors Corp. 5.00% due 11/08/19 Touchtunes Interactive 5.75% due 05/28/21 MRI Software LLC 5.25% due 06/23/21 Active Network, Inc. 5.50% due 11/13/20 Advanced Computer Software 10.50% due 01/31/23 Aspect Software, Inc. 7.25% due 05/09/16 Face Amount ~ Value SENIOR FLOATING RATE INTERESTS††,2 - 33.5% (continued) Technology -5.1% (continued) GlobalLogic Holdings, Inc. 6.25% due 05/31/19 $ Total Technology Consumer, Non-cyclical -4.2% AT Home Holding III 5.00% due 06/03/22 Performance Food Group 6.25% due 11/14/19 American Seafoods Group LLC / American Seafoods Finance, Inc. 6.00% due 08/19/21 2.54% due 08/19/21 Albertson's (Safeway) Holdings LLC 5.50% due 08/25/21 AdvancePierre Foods, Inc. 9.50% due 10/10/17 Foundation Building Materials 12.00% due 04/30/19†††,1 Taxware Holdings 7.50% due 04/01/22†††,1 Arctic Glacier Holdings, Inc. 6.00% due 05/10/19 IHC Holding Corp. 7.00% due 04/30/21†††,1 ABG Intermediate Holdings 2 LLC 5.50% due 05/27/21 Pelican Products, Inc. 5.25% due 04/10/20 CTI Foods Holding Co. LLC 8.25% due 06/28/21 NES Global Talent 6.50% due 10/03/19 Targus Group International, Inc. 14.75% due 05/24/16 Rite Aid Corp. 5.75% due 08/21/20 Total Consumer, Non-cyclical Financial -3.1% Acrisure 5.25% due 05/19/22 Trademonster 7.25% due 08/29/19†††,1 American Stock Transfer & Trust 5.75% due 06/26/20 Safe-Guard 6.25% due 08/19/21 Ryan LLC 6.75% due 08/07/20 DTZ US Borrower LLC 5.50% due 11/04/21 Expert Global Solutions 8.50% due 04/03/18 Magic Newco, LLC 12.00% due 06/12/19 Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Face Amount ~ Value SENIOR FLOATING RATE INTERESTS††,2 - 33.5% (continued) Financial -3.1% (continued) AmWINS Group, LLC 5.25% due 09/06/19 $ HDV Holdings 5.75% due 09/17/20 Cunningham Lindsey U.S., Inc. 9.25% due 06/10/20 Total Financial Communications -2.9% Avaya, Inc. 6.25% due 05/29/20 6.50% due 03/30/18 Asurion Corp. 5.00% due 08/04/22 5.00% due 05/24/19 Anaren, Inc. 9.25% due 08/18/21 5.50% due 02/18/21 Cengage Learning Acquisitions, Inc. 7.00% due 03/31/20 GOGO LLC 11.25% due 03/21/18 7.50% due 03/21/18 Total Communications Basic Materials -1.4% Zep, Inc. 5.75% due 06/27/22 Noranda Aluminum Acquisition Corp. 5.75% due 02/28/19 Hoffmaster Group, Inc. 5.25% due 05/08/20 Ennis Flint Road Infrastructure 7.75% due 09/30/21 Total Basic Materials Energy -0.8% PSS Companies 5.50% due 01/28/20 Cactus Wellhead 7.00% due 07/31/20 Floatel International Ltd. 6.00% due 06/26/20 Total Energy Utilities -0.8% Panda Stonewall 6.50% due 11/12/21 ExGen Renewables I LLC 5.25% due 02/08/21 Total Utilities Transportation -0.5% OneSky 15.00% due 06/03/19†††,1 Ceva Group Plc (United Kingdom) 6.50% due 03/19/21 Ceva Logistics US Holdings 6.50% due 03/19/21 Face Amount ~ Value SENIOR FLOATING RATE INTERESTS††,2 - 33.5% (continued) Transportation -0.5% (continued) Ceva Logistics Holdings BV (Dutch) 6.50% due 03/19/21 $ Ceva Logistics Canada, ULC 6.50% due 03/19/21 Total Transportation Total Senior Floating Rate Interests (Cost $112,799,140) CORPORATE BONDS†† - 31.6% Financial -15.4% JPMorgan Chase & Co. 5.00%3,4,11 6.10%3,4,11 6.00%3,4,11 Bank of America Corp. 6.10%3,4,11 6.50%3,4,11 6.25%3,4,11 Fifth Third Bancorp 4.90%3,4,11 5.10%3,4,11 Ares Finance Company II LLC 5.25% due 09/01/254,5 Jefferies Finance LLC / JFIN Company-Issuer Corp. 7.50% due 04/15/214,5 7.38% due 04/01/204,5 HSBC Holdings plc 6.38%3,4,11 Citigroup, Inc. 5.95%3,4,11 Wells Fargo & Co. 5.90%3,4,11 GMH Military Housing-Navy Northeast LLC 6.30% due 10/15/49††† Customers Bank 6.13% due 06/26/294,5,11 Barclays plc 6.63%3,4,11 8.25%3,4,11 AmTrust Financial Services, Inc. 6.12% due 08/15/23 Citizens Financial Group, Inc. 5.50%3,4,5,11 Cadence Bank North America 6.25% due 06/28/299,11 National Financial Partners Corp. 9.00% due 07/15/214,5 NewStar Financial, Inc. 7.25% due 05/01/204,5 Lock AS 7.00% due 08/15/21 1,200,000 EUR Greystar Real Estate Partners LLC 8.25% due 12/01/224,5 Corporation Financiera de Desarrollo S.A. 5.25% due 07/15/294,5,11 Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Face Amount ~ Value CORPORATE BONDS†† - 31.6% (continued) Financial -15.4% (continued) Citigroup, Inc. 5.88%3,4,11 $ Kennedy-Wilson, Inc. 5.87% due 04/01/244 Pacific Beacon LLC 5.63% due 07/15/515 Cabot Financial Luxembourg S.A. 6.50% due 04/01/215 350,000 GBP Tri-Command Military Housing LLC 5.38% due 02/15/485 Jefferies LoanCore LLC / JLC Finance Corp. 6.87% due 06/01/204,5 Credit Acceptance Corp. 6.13% due 02/15/214 Prosight Global Inc. 7.50% due 11/26/20††† Total Financial Consumer, Cyclical -3.0% HP Communities LLC 6.82% due 09/15/534,5 6.16% due 09/15/53†††,5 NPC International Incorporated / NPC Operating Company A Inc / NPC Operating Co B Inc 10.50% due 01/15/204 Nathan's Famous, Inc. 10.00% due 03/15/204,9 PF Chang's China Bistro, Inc. 10.25% due 06/30/204,5 Ferrellgas Limited Partnership / Ferrellgas Finance Corp. 6.75% due 06/15/234,5 WMG Acquisition Corp. 6.75% due 04/15/224,5 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 5.50% due 03/01/254,5 Checkers Drive-In Restaurants, Inc. 11.00% due 12/01/174,5 Seminole Hard Rock Entertainment Incorporated / Seminole Hard Rock International LLC 5.87% due 05/15/214,5 Atlas Air 1999-1 Class A-1 Pass Through Trust 7.20% due 01/02/194 Total Consumer, Cyclical Industrial -3.0% Princess Juliana International Airport Operating Company N.V. 5.50% due 12/20/274,5 Face Amount ~ Value CORPORATE BONDS†† - 31.6% (continued) Industrial -3.0% (continued) Dynagas LNG Partners Limited Partnership / Dynagas Finance, Inc. 6.25% due 10/30/194 $ Quality Distribution LLC / QD Capital Corp. 9.88% due 11/01/184 BMBG Bond Finance SCA 4.98% due 10/15/202,5 1,200,000 EUR Reliance Intermediate Holdings, LP 6.50% due 04/01/234,5 LMI Aerospace, Inc. 7.37% due 07/15/194 StandardAero Aviation Holdings, Inc. 10.00% due 07/15/235 Unifrax I LLC / Unifrax Holding Co. 7.50% due 02/15/194,5 CEVA Group plc 7.00% due 03/19/214,5 Agua Caliente Band of Cahuilla Indians 6.35% due 10/01/159 Total Industrial Consumer, Non-cyclical -3.0% Vector Group Ltd. 7.75% due 02/15/214 Bumble Bee Holdings, Inc. 9.00% due 12/15/174,5 American Seafoods Group LLC / American Seafoods Finance, Inc. 10.75% due 05/15/164,9 Central Garden & Pet Co. 8.25% due 03/01/184 Midas Intermediate Holdco II LLC / Midas Intermediate Holdco II Finance, Inc. 7.87% due 10/01/224,5 KeHE Distributors LLC / KeHE Finance Corp. 7.63% due 08/15/214,5 Jaguar Holding Company II / Pharmaceutical Product Development LLC 6.37% due 08/01/234,5 Total Consumer, Non-cyclical Communications -2.4% SITEL LLC / Sitel Finance Corp. 11.00% due 08/01/174,5 MDC Partners, Inc. 6.75% due 04/01/204,5 Midcontinent Communications & Midcontinent Finance Corp. 6.87% due 08/15/234,5 Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Face Amount ~ Value CORPORATE BONDS†† - 31.6% (continued) Communications -2.4% (continued) McGraw-Hill Global Education Holdings LLC / McGraw-Hill Global Education Finance 9.75% due 04/01/214 $ Avaya, Inc. 7.00% due 04/01/194,5 DISH DBS Corp. 5.87% due 11/15/244 Total Communications Energy -1.8% ContourGlobal Power Holdings S.A. 7.12% due 06/01/194,5 Keane Group Holdings LLC 8.50% due 08/08/19†††,1 Atlas Energy Holdings Operating Company LLC / Atlas Resource Finance Corp. 7.75% due 01/15/214 Ultra Resources, Inc. 4.51% due 10/12/20††† Schahin II Finance Company SPV Ltd. 5.88% due 09/25/224,5 IronGate Energy Services LLC 11.00% due 07/01/184,9 Total Energy Basic Materials -1.6% TPC Group, Inc. 8.75% due 12/15/204,5 Eldorado Gold Corp. 6.12% due 12/15/204,5 Mirabela Nickel Ltd. 9.50% due 06/24/19†††,1 1.00% due 09/10/44†††,1 – Newcrest Finance Pty Ltd. 4.20% due 10/01/224,5 Yamana Gold, Inc. 4.95% due 07/15/244 Total Basic Materials Diversified -0.6% Opal Acquisition, Inc. 8.87% due 12/15/214,5 HRG Group, Inc. 7.87% due 07/15/194 Total Diversified Technology -0.4% Aspect Software, Inc. 10.63% due 05/15/174 Epicor Software 9.24% due 06/21/23†††,1,4 Total Technology Utilities -0.4% LBC Tank Terminals Holding Netherlands BV 6.87% due 05/15/234,5 Total Corporate Bonds (Cost $107,302,197) Face Amount ~ Value COLLATERALIZED MORTGAGE OBLIGATION†† - 6.9% Commercial Mortgage Backed Securities -4.0% Motel 6 Trust 2015-MTL6, 5.27% due 02/05/304,5 $ GMAC Commercial Mortgage Asset Corp. 2003-PRES, 6.24% due 10/10/41†††,1,4,5 2003-STEW, 6.40% due 11/10/43†††,1,4,5 Capmark Military Housing Trust 2007-AETC, 5.74% due 02/10/52†††,1,4,5 2007-AET2, 6.06% due 10/10/525 SRERS-2011 Funding Ltd. 2011-RS, 0.44% due 05/09/462,5 BAMLL-DB Trust 2012-OSI, 6.78% due 04/13/294,5 Total Commercial Mortgage Backed Securities Residential Mortgage Backed Securities -2.9% Nomura Resecuritization Trust 2012-1R, 0.77% due 08/27/472,5 Structured Asset Securities Corporation Mortgage Loan Trust 2006-BC6, 0.36% due 01/25/372,4 Nationstar HECM Loan Trust 2014-1A, 4.50% due 11/25/174,5 GreenPoint Mortgage Funding Trust 2006-AR1, 0.49% due 02/25/362 TBW Mortgage Backed Pass-Through Certificates 2006-6, 6.04% due 01/25/374,8 2006-6, 5.75% due 01/25/374,8 GSAA Home Equity Trust 2007-7, 0.46% due 07/25/372,4 New Century Home Equity Loan Trust 2004-A, 5.47% due 08/25/342 Total Residential Mortgage Backed Securities Total Collateralized Mortgage Obligation (Cost $22,012,181) Guggenheim Strategic Opportunities Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Face Amount ~ Value MUNICIPAL BONDS†† - 3.5% Illinois -2.4% City of Chicago Illinois General Obligation Unlimited 5.43% due 01/01/424 $ 6.26% due 01/01/404 6.05% due 01/01/294 State of Illinois General Obligation Unlimited 5.65% due 12/01/384 6.90% due 03/01/354 Total Illinois Puerto Rico -1.1% Puerto Rico Highways & Transportation Authority Revenue Bonds 5.25% due 07/01/354 5.50% due 07/01/28 4.95% due 07/01/264 Puerto Rico Sales Tax Financing Corp. Revenue Bonds 0.00% due 08/01/4112 Puerto Rico Municipal Finance Agency General Obligation Unlimited 5.00% due 08/01/27 Total Puerto Rico Total Municipal Bonds (Cost $11,992,800) FOREIGN GOVERNMENT BONDS†† - 2.3% Kenya Government International Bond 6.87% due 06/24/244,5 Face Amount ~ Value FOREIGN GOVERNMENT BONDS†† - 2.3% (continued) Dominican Republic International Bond 6.85% due 01/27/454,5 $ Total Foreign Government Bonds (Cost $7,963,792) Total Investments - 144.5% (Cost $490,330,983) $ Contracts Value CALL OPTIONS WRITTEN†,* - (0.3)% Call options on: Consumer Discretionary Select Sector SPDR Fund Expiring September 2015 with strike price of $77.00 $ Financial Select Sector SPDR Fund Expiring September 2015 with strike price of $24.00 PowerShares QQQ Trust Series 1 Expiring September 2015 with strike price of $107.00 (124,850) SPDR S&P rust Expiring September 2015 with strike price of $201.00 SPDR Dow Jones Industrial Average ETF Trust Expiring September 2015 with strike price of $168.00 iShares Russell 2000 Index ETF Expiring September 2015 with strike price of $115.00 Total Call Options Written (Premiums received $1,184,083) Other Assets & Liabilities, net - (44.2)% Total Net Assets - 100.0% $ ~ The face amount is denominated in U.S. Dollars, unless otherwise indicated. * Non-income producing security. ** Less than 0.1% † Value determined based on Level 1 inputs, unless otherwise noted —See Note 2. †† Value determined based on Level 2 inputs, unless otherwise noted —See Note 2. ††† Value determined based on Level 3 inputs—See Note 2. 1 Security was fair valued by the Valuation Committeeat August 31, 2015. The total market value of fair valued securities amounts to $23,113,057, (cost $24,192,873) or7.0% of total net assets. 2 Variable rate security. Rate indicated is rate effective at August 31, 2015. 3 Perpetual maturity. 4 All or a portion of these securities have been physically segregated in connection with borrowings, reverse repurchase agreements and unfunded loan commitments.As of August 31, 2015, the total market value of the segregated securities was $245,110,973. 5 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $193,033,456 (cost $204,809,980), or 58.7% of total net assets. These securities have been determined to be liquid under guidelines established by the Board of Trustees. 6 Security represents cover for outstanding written option. 7 Security has no stated coupon. However, it is expected to receive residual cashflow payments on defined deal dates. 8 Security is a step up/step down bond.The coupon increases or decreases at regular intervals until the bond reaches full maturity. 9 Security is a 144A or Section 4(a)(2) security. These securities are considered illiquid and restricted under guidelines established by the Board of Trustees.The total market value of 144A or Section 4(a)(2) securities is $8,635,248 (cost $8,740,604), or 2.6% of total net assets - see Note 4. 10 Security is in default. 11 Security has a fixed rate coupon which will convert to a floating or variable rate coupon on a future date. 12 Zero coupon rate security. plc Public Limited Company At August 31, 2015, the Fund had the following unfunded loan commitments which could be extended at the option of the borrower: Borrower Maturity Date Face Amount Value Acosta, Inc. 09/26/2019 $ $ - Acrisure 05/19/2022 American Seafoods Group LLC 08/19/2021 Authentic Brands 05/27/2021 Beacon Roofing 07/27/2016 - Deltek, Inc. 06/25/2020 Eyemart Express 12/18/2019 Insight Fourth Hospitality 07/15/2020 IntraWest Holdings 12/10/2018 Med Finance Merge - MyEyeDr 08/11/2021 Mitratech Holdings, Inc. 07/02/2021 National Technical 06/12/2021 PowerSchool, Inc. 07/29/2021 $ $ As of August 31, 2015, the following forward foreign currency exchange contracts were outstanding: Contracts to Sell Counterparty Settlement Date Settlement Value Value as of 8/31/15 Net Unrealized Appreciation/(Depreciation) AUD for USD Bank of America Merrill Lynch 9/9/2015 $ $ $ EUR for USD Bank of America Merrill Lynch 9/9/2015 ) GBP 2 ,630,000 for USD Bank of America Merrill Lynch 9/9/2015 Net unrealized depreciation for forward foreign currency exchange contracts $ ) NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) For information on the Guggenheim Strategic Opportunities Fund’s (the “Fund”) policy regarding valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. 1. Significant Accounting Policies The following significant accounting policies are in conformity with U.S. generally accepted accounting principles (“GAAP")and are consistently followed by the Fund. This requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. All time references are based on Eastern Time. The Board of Trustees of the Fund (the “Board”) has adopted policies and procedures for the valuation of the Fund’s investments (the “Valuation Procedures”). Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Fund’s securities or other assets. Valuations of the Fund’s securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Fund’s officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. If the pricing service cannot or does not provide a valuation for a particular investment or such valuation is deemed unreliable, such investment is fair valued by the Valuation Committee. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sales price as of the close of business on the NYSE, usually 4:00 p.m. Eastern time on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the closing bid price on such day. Open-end investment companies (“Mutual Funds”) are valued at their NAV as of the close of business on the valuation date. Exchange Traded Funds (“ETFs”) and closed-end investment companies are valued at the last quoted sale price. Debt securities with a maturity of greater than 60 days at acquisition are valued at prices that reflect broker/dealer supplied valuations or are obtained from independent pricing services, which may consider the trade activity, treasury spreads, yields or price of bonds of comparable quality, coupon, maturity, and type, as well as prices quoted by dealers who make markets in such securities. Short-term debt securities with a maturity of 60 days or less at acquisition and repurchase agreements are valued at amortized cost, which approximates market value. Typically loans are valued using information provided by an independent third party pricing service which uses broker quotes in a non-active market. Listed options are valued at the Official Settlement Price listed in by the exchange, usually as of 4:00 p.m. Eastern time.Long options are valued using the bid price and short options are valued using the ask price. In the event that a settlement price is not available, fair valuation is enacted. Over-the counter options are valued using the average bid price (for long options), or average ask price (for short options) obtained from one or more security dealers. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Eastern time. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and the Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Adviser”) are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the Adviser, subject to review and approval by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). 2. Fair Value Measurement In accordance with GAAP, fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3— significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following tables summarize the inputs used to value the Fund’s investments as of August 31, 2015: Level 1 Level 2 Level 3 Total Assets: Corporate Bonds $ ‐ $ $ $ Asset Backed Securities ‐ Collateralized Mortgage Obligations ‐ Senior Floating Rate Interests ‐ Municipal Bonds ‐ ‐ Foreign Government Bonds ‐ ‐ Common Stocks ‐ ‐ Preferred Stocks ‐ ‐ Exchange Traded Funds ‐ ‐ Money Market Fund ‐ ‐ Forward Exchange Currency Contracts ‐ ‐ Total Assets $ Liabilities: Options Written ‐ ‐ Unfunded Commitments ‐ ‐ Forward Exchange Currency Contracts ‐ ‐ Total Liabilities $ $ $ ‐ $ Independent pricing services are used to value a majority of the Fund’s investments. When values are not available from a pricing service, they will be determined under the valuation policies that have been reviewed and approved by the Board. In any event, values are determined using a variety of sources and techniques, including: market prices; broker quotes; and models which derive prices based on inputs such as prices of securities with comparable maturities and characteristics or based on inputs such as anticipated cash flows or collateral, spread over Treasuries, and other information and analysis. A significant portion of the Funds’ assets and liabilities are categorized as Level 2 or Level 3, as indicated in this report. Indicative quotes from broker-dealers, adjusted for fluctuations in criteria such as credit spreads and interest rates, may be also used to value the Fund’s assets and liabilities, i.e. prices provided by a broker-dealer or other market participant who has not committed to trade at that price. Although indicative quotes are typically received from established market participants, the Fund may not have the transparency to view the underlying inputs which support the market quotations. Certain fixed income securities are valued by obtaining a monthly indicative quote from a broker-dealer, adjusted for fluctuations in criteria such as credit spreads and interest rates. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The suitability of the techniques and sources employed to determine fair valuation are regularly monitored and subject to change. The following is a summary of significant unobservable inputs used in the fair valuation of assets and liabilities categorized within Level 3 of the fair value hierarchy: Ending Balance Valuation
